i          i      i                                                                   i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00350-CR

                                           Teresa GOMEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-2568
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 16, 2010

DISMISSED

           Appellant Teresa Gomez pleaded nolo contendere to theft under $1,500.00 pursuant to a plea

bargain agreement. As part of her plea-bargain, appellant signed a separate “Waiver of Appeal.”

The trial court imposed sentence and signed a certificate stating that this “is a plea-bargain case, and

the defendant has NO right of appeal” See TEX . R. APP . P. 25.2(a)(2). Appellant timely filed a

notice of appeal. The clerk’s record, which includes the plea bargain agreement and the trial court’s
                                                                                      04-10-00350-CR



Rule 25.2(a)(2) certification, has been filed. See TEX . R. APP . P. 25.2(d). This court must dismiss

an appeal “if a certification that shows the defendant has the right of appeal has not been made part

of the record.” Id.

        The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing she has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal. See

TEX . R. APP . P. 25.2(d).



                                                       PER CURIAM



Do Not Publish




                                                 -2-